Motion for leave to reargue appeal or in the alternative to resettle the order of this court entered April 21,1964 is granted to the extent of granting leave to reargue. Implicit in the dismissal of the appeal was a holding that the action had become moot, plaintiff having been furnished the relief sought by the complaint. Accordingly, upon reargument, the complaint is dismissed as moot, as is now expressly ordered, and it follows that the decision dismissing the appeal should be adhered to. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.